               Case 2:20-cv-00805-JCC Document 9 Filed 06/04/20 Page 1 of 1



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    FERNANDO FRIAS,                                    CASE NO. C20-0805-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    PATENAUDE & FELIX, A.P.C.,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the date
18   for Defendant to respond to Plaintiff’s complaint (Dkt. No. 6). The Court hereby GRANTS the
19   motion and ORDERS that Defendant must respond to the complaint by July 1, 2020.
20          DATED this 4th day of June 2020.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C20-0805-JCC
     PAGE - 1
